Citation Nr: 0126037	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1999 from the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for bilateral hearing 
loss.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and scheduled a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits.  

2.  The veteran refused to undergo an examination scheduled 
at Salt Lake City on May 30, 2001, and did not reschedule it.  

3.  A hearing loss disability is not currently shown.


CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991), 
as amended by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's July 1970 induction audiometric examination 
reveals speech thresholds at 500, 1000, 2000, 3000 and 4000 
Hertz of -10, -10, -10, -10 and 0 respectively in the right 
ear and 0, -10, -10, 20 and 15 respectively in the left ear.  

His December 1971 separation audiometric examination reveals 
speech thresholds at 500, 1000, 2000 and 4000 Hertz of 15, 
15, 10 and 15 respectively in the right ear and 15, 15, 10 
and 15 respectively in the left ear.  Testing was not 
performed at 3000 Hertz.

VA treatment records from 1999 include an August 1999 primary 
care evaluation report, which reflects a history of hearing 
loss since Vietnam and gives an assessment of hearing loss 
with cerumen impaction.  Audiology and ear, nose and throat 
(ENT) consults were recommended.  A September 1999 VA 
treatment record from ENT clinic repeats the history of 
reduced hearing since Vietnam and also gives a history of 
heavy artillery noise exposure on land.  This record shows 
complaints of difficulty hearing in a crowded room, but no 
vertigo, dizziness or tinnitus.  His most recent hearing test 
is described as having happened in the 1980s.  Findings on 
examination show cerumen impaction, which was completely 
removed from the left ear and partially removed from the 
right ear.  The impression reflected in this September 1999 
ENT clinic record is bilateral cerumen impaction and likely 
bilateral sensorineural hearing loss, noise induced.  Plans 
to remove the rest of the cerumen from the right ear in two 
weeks are also shown.  

In October 1999, the veteran returned to the ENT clinic, 
where the records reflect that he had complaints of a right 
ear cerumen impaction.  

In March 2001, the RO requested that a VA audiological 
examination in Salt Lake City Utah be scheduled for the 
veteran.  On May 30, 2001 the examination was canceled 
because the veteran refused to attend the examination at this 
location.  A follow up reveals that the veteran did not 
reschedule the examination.   

The June 2001 Supplemental Statement of the Case reflects 
that the veteran failed to appear for the VA examination 
scheduled for May 30, 2001 and advised the veteran that 
evidence expected from this examination which might have been 
material to the outcome of this claim could not be 
considered.   

Analysis

Duty to Assist

The November 1999 decision on appeal denied the veteran's 
claim as not well grounded.  The statute pertaining to VA's 
duty to assist the veteran in developing the evidence in 
support of his claim was recently revised.  This law rewrites 
the 38 U.S.C.A. §§ 5100-5107 "duty to assist" provisions, 
to eliminate the well-grounded claim requirement.  In 
accordance with the revised statute, VA has a duty to notify 
the veteran of the evidence needed to substantiate his claim. 
VA also has a duty to assist the veteran in obtaining such 
evidence, including obtaining private records, if a 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, (2000); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001).

The Board will apply the law cited above, as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000 (Apr. 10, 2000).  

In April 1999 and August 1999 the RO informed the veteran of 
the evidence needed to substantiate his claim.  The veteran 
alleged in his VA Form 9 filed on June 7, 2000, that he was 
to be scheduled for an examination at the Idaho State 
University Speech and Hearing Center (ISU) on June 13, 2000.  
Subsequent to that date, he did not send a follow up 
correspondence to the RO that would indicate whether he ever 
underwent this examination as planned.  In March 2001, the RO 
submitted a request for records, including any June 2000 
examination records from ISU.  The April 2001 reply to this 
request contained VA ENT consult records, but did not include 
any reports from ISU.  The RO then scheduled the veteran to 
undergo a VA audiology examination in May 2001 at the VA 
medical center in Salt Lake City, Utah, but the veteran 
refused to attend this examination at this location and 
declined to reschedule it.  On August 23, 2001 the RO sent a 
letter to the veteran's representative asking whether the 
veteran had any additional evidence to notify the RO about, 
and inquiring whether he desired a hearing.  The 
representative responded to this letter in September 2001 
with a letter stating that there was no further evidence to 
submit in conjunction with this claim.  This letter also 
describes the representative's recent attempts to contact the 
veteran as unsuccessful.  The last written contact from the 
veteran on file is a hearing request and VA Form 9 received 
in June 2000.

In light of the veteran's failure to report from the 
examination and his loss of contact with the RO and his own 
representative, the Board concludes that all relevant data 
has been obtained for determining the merits of the veteran's 
claim and that VA has fulfilled its obligation to the best of 
its ability to assist him in the development of the facts of 
his case.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the "duty to assist is not 
always a one-way street.  If the veteran wishes help, he 
cannot passively wait for it in the circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). He must also be prepared to meet his obligations 
by cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  Olson v. Principi, 3 
Vet. App. 480 (1992).

Accordingly, the Board concludes that remanding the claim for 
additional development under the new statute is not 
necessary, and reviewing the claim without remanding it is 
not prejudicial to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Legal Criteria -Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed 
disorder, there must be 1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service, or during the applicable presumptive period; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999).

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss. Id. at 157.  The 
determination of whether the veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent. 38 C.F.R. § 3.385.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655 (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655 (b) (2001).

In the June 2001 Supplemental Statement of the Case the RO 
essentially advised the appellant of the provisions of 38 
C.F.R. § 3.655 pertaining to failure to report for a VA 
examination, noting that he had failed to report for an 
examination scheduled for May 30, 2001, and advising him of 
the consequences.  

The available medical evidence describes the veteran as 
having a hearing loss and impacted cerumen in his ears in 
August through October of 1999.  However, this evidence lacks 
audiological test results interpreted to confirm the severity 
of the above-described hearing loss.  The available evidence 
therefore does not reflect that the veteran has a current 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
Without evidence of a current hearing loss disability for VA 
purposes, there is no need to address the question of whether 
there is a relationship between the disability and service.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to 
service connection for hearing loss.





	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to service connection for hearing 
loss is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

